UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8131



ALVIN GRIGSBY,

                                            Plaintiff - Appellant,

          versus


GLENDALE HILL, Superintendent,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-01-740-2)


Submitted:   February 21, 2002            Decided:   April 16, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Grigsby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvin Grigsby appeals the district court’s order dismissing

his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint for failure to

state a claim upon which relief may be granted.      We dismiss the

appeal for lack of jurisdiction because Grigsby’s notice of appeal

was untimely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

October 18, 2001. Grigsby’s notice of appeal was filed on December

20, 2001.   Because Grigsby failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.   We also deny Grigsby’s motion for appointment

of counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED


                                  2